DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “The inverter manufacturing cell of claim 1, wherein the frame is attached to a first wheel and a second wheel configured to move parallel to the first wheel such that the frame is slidable, wherein the first wheel.  Claim 10 is indefinite because of the unfinished “wherein” limitation. 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, and 4-9 of U.S. Patent No. 10, 710,817 (the “’817 patent”) in view of Anderson, US 2006/0277741.   The ‘817 patent discloses an inverter manufacturing cell that includes a base, a frame configured to receive and hold a work piece (wall panel), and first and second pivotable lift arms that are attached to the base and the frame, wherein the pivotable lift arms can pivot relative to the base about an axis such that the frame rotates from a first horizontal position, through a vertical position, to a second horizontal position to invert the work piece.  However, the ‘817 patent fails to claim a panel holder located adjacent the base. Anderson discloses a wall panel inverter manufacturing cell (100, Figs. 1-7, [0036]-[0049]) that includes a base (105), a frame (110) that holds the wall panel and the frame being rotatable relative to the base to invert the wall panel (Fig. 6), and panel holder (200, Fig. 5) that is located adjacent the base (Fig. 5), the panel holder including a first strut and a second strut  spaced from the first strut (the end top portions of frame (205), one of these ends being connected to the ladder (250)).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the ‘817 patent to include a panel holder that is located adjacent to the base because it allows the inverted panel to be removed from the inverter cell for additional fabrication on the work piece/panel, as taught by Anderson ([0042]-[0043]). 

7.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent No. 11,084,668  (the “’668 patent”) in view of Anderson, US 2006/0277741.   The ‘668 patent discloses an inverter manufacturing cell that includes a base, a frame configured to receive and hold a work piece (wall panel), and first and second pivotable lift arms that are attached to the base and the frame, wherein the pivotable lift arms can pivot relative to the base about an axis such that the frame rotates from a first horizontal position, through a vertical position, to a second horizontal position to invert the work piece.  However, the ‘668 patent fails to claim a panel holder located adjacent the base. Anderson discloses a wall panel inverter manufacturing cell (100, Figs. 1-7, [0036]-[0049]) that includes a base (105), a frame (110) that holds the wall panel and the frame being rotatable relative to the base to invert the wall panel (Fig. 6), and panel holder (200, Fig. 5) that is located adjacent the base (Fig. 5), the panel holder including a first strut and a second strut  spaced from the first strut (the end top portions of frame (205), one of these ends being connected to the ladder (250)).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the ‘668 patent to include a panel holder that is located adjacent to the base because it allows the inverted panel to be removed from the inverter cell for additional fabrication on the work piece/panel, as taught by Anderson ([0042]-[0043]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652